Citation Nr: 0944181	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder.

2.  Entitlement to service connection for residuals of an 
inguinal hernia.

3.  Entitlement to service connection for residuals of 
syphilis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to 
September 1944.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for generalized anxiety disorder.

The Board remanded the case to the RO for further development 
in January 2009.  Development has been completed and the case 
is once again before the Board for review.

The issues of entitlement to service connection for residuals 
of an inguinal hernia and residuals of syphilis are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The Veteran's generalized anxiety order is not shown to be 
etiologically related to active service.  


CONCLUSION OF LAW

Generalized anxiety order was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a September 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The September 2006 
letter also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service personnel records, VA and private 
treatment records, Social Security Administration (SSA) 
medical records, and a VA examination have been associated 
with the claims file.  The Veteran's service treatment 
records are not available in this case.  The RO requested 
service treatment records and any available separation 
documents from the National Personnel Records Center (NPRC) 
in September 2006.  An October 2006 response from the NPRC 
shows that the Veteran's records were destroyed in a 1973 
fire.  In cases where the Veteran's service treatment records 
are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992). This heightened 
duty includes the obligation to search for alternate medical 
records. See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Service personnel records and reconstructed hospital 
admission card data files have been associated with the 
claims file.  The Veteran was notified, and was asked to 
provide any medical or lay evidence, to include any service 
records in his possession.  There is no indication in the 
record that any additional evidence is available and not part 
of the claims file.

The Veteran was afforded a VA examination in March 2009.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as it is predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the 
disability at issue; documents and considers the Veteran's 
complaints and symptoms; and contains an clear opinion with 
respect to etiology based on medical evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran has currently diagnosed generalized anxiety 
disorder.  He has received VA and private treatment for 
anxiety disorder since 1973.  The Veteran contends that his 
anxiety began in service.  He reported that he was 
transferred 6 or 7 times in service and was placed in the 
stockade for 7 days.  

As the Board has noted above, the Veteran's service treatment 
records were presumably destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Service personnel 
records and reconstructed hospital admission card data files 
have been associated with the claims file.  Service records 
show that the Veteran was re-admitted to Station Hospital in 
Fort Sheridan, Illinois in September 1944.  He had a primary 
diagnosis of "emotional instability" which was noted to 
have existed prior to service.  The Veteran had secondary 
diagnoses of chronic alcoholism and drug addiction.  The 
record shows that he was "discharged for traumatism".  
Personnel records show that the Veteran was discharged due to 
a "lack of adaptability, traits of character".  A summary 
of proceedings of a Board of Officers reflects disciplinary 
problems in service.  See also May 1973 VA Administrative 
Decision. 

VA and private treatment records show that the Veteran was 
first seen for anxiety disorder in 1973.  An August 1976 
mental health note reflects moderately severe, chronic 
anxiety.  SSA medical records show that the Veteran had a 
diagnosis of borderline schizophrenia, paranoid type in 1976.  
The Veteran was seen at a VA mental health center in February 
1977 with a diagnosis of anxiety neurosis.   It was noted 
that the Veteran was seen for mental health treatment for the 
first time in 1973.  Private treatment records dated in 1978 
and 1979 reflect chronic anxiety neurosis.  A July 1979 note 
shows that the Veteran was hospitalized in 1973, 1974, and 
1976 for complaints secondary to his chronic anxiety.  In a 
November 1982 SSA medical history and disability report, the 
Veteran reported that his chronic anxiety had its onset in 
1971.  He reported that his illness first prevented him from 
working in 1973.  SSA medical records reflect diagnoses 
generalized anxiety disorder in 1982 and 1983, and 
schizophrenia in 1983.  The Veteran was seen in the emergency 
room for anxiety attacks on two occasions in 2002.  VA 
treatment records dated from 2002 to 2006 reflect a current 
diagnosis of anxiety disorder, not otherwise specified (NOS), 
and panic disorder without agoraphobia.  

A March 2009 VA examination included a discussion of the 
Veteran's pre-military, military, and post-military history.  
The Veteran had gone AWOL while in service.  He was initially 
given an other than honorable discharge for disrespecting an 
officer.  He was also apparently sentenced to several days in 
the stockade because of his conduct.  The Veteran claims that 
it was due to false allegations of alcohol and marijuana use.  
The Veteran reported that his poor treatment during the 
military caused his mental health symptoms.  He stated that 
because he refused an order to mow grass several weeks 
following a hernia surgery, he was treated poorly.  He also 
reported difficulty in the military due to segregation; 
however, the Veteran was not able to provide an example 
beyond being asked to mow grass after his hernia surgery.  
When asked about mental health treatment in the military, the 
Veteran stated that he was interviewed by a psychiatrist and 
then discharged shortly after that.  The VA examiner stated 
that the Veteran was very vague about his history following 
military service.  It appeared that he did not seek any type 
of mental health treatment until 1973.  The examiner noted 
that medical records included a variety of diagnoses 
including schizophrenia; panic disorder with agoraphobia; and 
generalized anxiety disorder, NOS, treated at VA.  The 
examiner stated that in reviewing treatment records included 
in the claims file since 1973, it appeared that the Veteran's 
presentation remained consistent with nervousness, agitation, 
difficulty with expressing his thoughts, and repeated 
fixation on getting his benefits from the VA.  

A mental status examination was completed.  It was noted 
during examination that the Veteran had difficulty giving 
details.  The examiner stated that it was difficult to 
determine whether the Veteran had difficulty recalling 
details due to memory problems, or if the Veteran was 
purposely being defensive because he did not see the 
relevance of the questions being asked.  The Veteran was 
extremely vague about his work history.  When asked why he 
stopped working, he indicated that it was due to medical 
problems but would not elaborate.  The Veteran's SSA records 
indicated that it was recommended that the Veteran not work 
because of difficulty managing stressors.  The Veteran was 
diagnosed with anxiety disorder, NOS.  The examiner stated 
that a variety of diagnoses had been assigned over the years.  
The Veteran's presentation appeared to have been consistent 
since 1973, ruling out age-related aspects to his 
presentation.  The examiner noted that there appeared to be 
some element of characterlogical features which attributed to 
part of the Veteran's presentation.  The examiner noted that 
the Veteran had denied any childhood or military trauma, or 
symptoms of posttraumatic stress disorder.  The examiner 
concluded, based on his review of the claims file, that there 
was no apparent evidence to support the Veteran's claim that 
his symptoms of anxiety were related to military service.   
Based on findings from the March 2009 VA examination, the 
Board finds that service connection for generalized anxiety 
disorder is not warranted. 

The Board has also considered the Veteran's own statements in 
support of his claim.  The Veteran reported that he was 
forced to cut grass in service.  He reported that this was 
subsequent to a hernia surgery.  He indicated that he was 
placed in the stockade for 7 days because he refused to cut 
grass.  The Veteran contends that the treatment he received 
on active duty caused his anxiety disorder.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In this case, the Board finds that the Veteran is competent 
to report that he was sent to the stockade for refusing to 
mow grass in service after his hernia surgery.  He is also 
competent to report his post-service symptomatology.  The 
Veteran, however, is not capable of providing a diagnosis or 
making a medical conclusion as to causation of his diagnosed 
generalized anxiety disorder.  The record shows that the 
Veteran did not seek medical treatment symptoms of anxiety 
for 29 years after his separation from service; the earliest 
evidence of a psychiatric diagnosis was in 1973.   The March 
2009 VA examiner concluded, based on a review of the claims 
file, that there was no apparent evidence to support the 
Veteran's claim that his symptoms of anxiety were related to 
military service.  The Board notes that the VA examiner did 
consider the Veteran's own contentions regarding his 
treatment in service in making this determination.

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the March 2009 VA examiner's 
opinion, which was based on a comprehensive review of the 
claims file, to include available service records and post-
service treatment records, as well as an extensive interview 
and examination of the Veteran, provides the most probative 
evidence of record with respect to the etiology of the 
Veteran's anxiety disorder.  The medical evidence reviewed 
and discussed by the examiner was factually accurate.  The 
Veteran provided additional history and medical evidence 
during examination.  Based on all the evidence and on his 
expertise, the examiner found that there was no apparent 
evidence to support the Veteran's claim that his symptoms of 
anxiety were related to military service.  In light of the 
probative medical evidence on the issue, the Board finds that 
the Veteran's lay statements, with respect to etiology, are 
of little probative value.   Therefore, the Board finds that 
service connection for generalized anxiety disorder is not 
warranted.

C.  Conclusion

Although the Veteran has currently diagnosed generalized 
anxiety disorder, generalized anxiety disorder was not 
incurred or aggravated in service, and competent medical 
evidence does not establish a nexus between the Veteran's 
current disability and his military service.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the Veteran has generalized anxiety disorder 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.




ORDER

Service connection for generalized anxiety disorder is 
denied.


REMAND

In a September 2007 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of an 
inguinal hernia and residuals of syphilis.  A notice of 
disagreement was received in November 2007.  The RO issued a 
statement of the case on these issues in November 2008.  In 
November 2008, the RO received a substantive appeal from the 
Veteran which was forwarded to the Board in August 2009; 
these issues, however, had not been certified to the Board.  
In this regard, following the receipt of a timely substantive 
appeal, the AOJ must certify the case to the Board, which is 
accomplished by the completion of a Certification of Appeal 
(VA Form 8).  38 C.F.R. § 19.35 (2009).  Although the 
certification is used for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction over an issue, when an appeal is certified to 
the Board, the appellant, and his or her representative, if 
any, will be notified in writing of the certification and the 
transfer of the case to the Board, and of the time limit for 
requesting a change in representation, for requesting a 
personal hearing, and for submitting additional evidence.  38 
C.F.R. § 19.36 (2009).  Therefore, to ensure compliance with 
all due process requirements, the issues of entitlement to 
service connection for residuals of an inguinal hernia, and 
residuals of syphilis should be properly certified to the 
Board, so that the Veteran is afforded the opportunity to 
change his representation, request a personal hearing or 
submit additional evidence on these issues.

The VCAA requires that VA make reasonable efforts to obtain 
relevant records that the claimant has adequately identified 
and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 
2002).  In a case of records held by a Federal department or 
agency, VA shall continue their efforts to obtain these 
records unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  Id.  

The Veteran's service treatment records were presumably 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  Service personnel records and reconstructed 
hospital admission card data files have been associated with 
the claims file.  The Veteran reported that underwent surgery 
for a hernia while stationed at Camp Plauche in 1944.  He 
indicated that he was also diagnosed with syphilis while at 
Camp Plauche in 1944.  Hospital records from Camp Plauche in 
New Orleans, Louisiana have not been associated with the 
claims file.  The RO/AMC should obtain any available hospital 
records for the Veteran from Camp Plauche and should 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should properly certify 
the issues of service connection for 
residuals of an inguinal hernia, and 
residuals of syphilis to the Board and 
notify the Veteran of such pursuant to 38 
C.F.R. §§ 19.35 and 19.36.

2.  The AMC/RO should obtain any 
outstanding clinical/hospitalization 
records from Camp Plauche in New Orleans, 
Louisiana and should associate them with 
the claims file.  The search should 
include the name that the Veteran served 
under while on active duty.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

3.  After all available evidence has been 
associated with the claims file, the 
AMC/RO should review the evidence and 
determine if further development is 
warranted.  The AMC/RO should take any 
additional development as deemed 
necessary. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
any additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


